         Case 1:20-cv-11169-DJC Document 14 Filed 09/02/20 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS




  KUTEST KIDS EARLY INTERVENTION CO.,

                 Plaintiff,                              Civil Action No.: 1:20-cv-11169-DJC

                   v.

  OHIO SECURITY INSURANCE COMPANY,

                 Defendant.




                                   AMENDED COMPLAINT

       Plaintiff Kutest Kids Early Intervention Co., files this Complaint for declaratory

judgment and damages against Defendant Ohio Security Insurance Company (“Defendant”

and/or “Ohio”), alleging the following:

                                   NATURE OF THE CASE

       1.      This is a civil action seeking declaratory relief and damages arising from

Plaintiff’s contract of insurance with Ohio.

       2.      On March 16, 2020, Pennsylvania state and local authorities issued orders

mandating Plaintiff to close its business in response to the COVID-19 pandemic.

       3.      Plaintiff had in place commercial insurance issued by Ohio, and expected it would

cover, among other damages, business income losses from a pandemic and closure by a civil

authority.

       4.      Plaintiff’s insurance policy provides coverage for all non-excluded business

losses. The policy does not contain an exclusion for pandemic, and it includes coverage for a loss
          Case 1:20-cv-11169-DJC Document 14 Filed 09/02/20 Page 2 of 15



resulting from a closure by Order of civil authority. Therefore, the policy provides coverage for

Plaintiff’s losses.

        5.      Nevertheless, Ohio denied Plaintiff’s claim for coverage.

        6.      As a result, Plaintiff is entitled declaratory relief that its business is covered under

Plaintiff’s insurance policy for all business losses that have been suffered and sustained, as well

as an award of monetary damages for Ohio’s breach of the policy.

                                           THE PARTIES

        7.      At all relevant times, Plaintiff Kutest Kids Early Intervention (“Plaintiff”), a

Pennsylvania corporation, maintained its principal place of business at 3502 Scotts Lane,

Philadelphia, Pennsylvania 19129.

        8.      Upon information and belief, at all relevant times, Defendant Ohio Security

Insurance Company, a New Hampshire corporation, maintained its principal place of business at

175 Berkeley Street, Boston, Massachusetts 02116.


                                          JURISDICTION

        9.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1332 because complete diversity of citizenship exists between Plaintiff and Defendant and the

amount in controversy is greater than $75,000.

        10.     Plaintiff is a citizen of Pennsylvania.

        11.     Defendant is a citizen of Massachusetts.

        12.     Venue is proper in the District of Massachusetts pursuant to 28 U.S.C.

§1391(b)(1) because Defendant resides in this District. Venue is also proper pursuant to 28

U.S.C. §1391(b)(3) because Defendant is subject to this Court’s personal jurisdiction.




                                                   2
         Case 1:20-cv-11169-DJC Document 14 Filed 09/02/20 Page 3 of 15



                                  FACTUAL BACKGROUND

A.     Insurance Coverage

       13.     On or about October 24, 2019, Plaintiff purchased insurance from Ohio, policy

number ***0107 (the “Policy”)(redacted in accordance with Fed. R. Civ. Pro. 5.2(a)), expecting

to be insured against losses, including, but not limited to, business income losses at its premises

located at 3502 Scotts Lane in Philadelphia, Pennsylvania (the “Insured Premises”). The policy

is attached as Exhibit 1.

       14.     Plaintiff purchased from Ohio, among other coverages, Business Income and

Extra Expense loss coverage for losses sustained due to the suspension of business operations,

and coverage for closure by Order of Civil Authority.

       15.     Plaintiff did not participate in the drafting of its Policy.

       16.     Plaintiff did not participate in the negotiation of its Policy.

       17.     Plaintiff possessed no power or ability to alter or negotiate any terms contained in

the Ohio Policy.

       18.     The Policy is an “all-risks” policy which provides coverage for the Insured

Premises unless specifically excluded.

       19.     The Policy provided that the insurance coverage applied to the actual loss of

business income sustained due to the suspension of operations caused by “direct physical loss of

or damage” to property at the Insured Premises. This coverage is identified as “Business

Income.” See Ex. 1, p. 7 of 61, Section I.A.5(f).

       20.     The Policy also provided that the insurance coverage applied to extra expense that

would not have been incurred if there had been no direct physical loss or damage to property at




                                                    3
           Case 1:20-cv-11169-DJC Document 14 Filed 09/02/20 Page 4 of 15



the Insured Premises. This coverage is identified as “Extra Expense”. See Ex. 1, p. 9 of 61,

Section I.A.5(g).

          21.   In addition, the Policy provided that the insurance coverage applied to the actual

loss of business income sustained and the extra expenses incurred when access to the Insured

Premises is prohibited by order of civil authority as the result of a covered cause of loss to

property in the area of Plaintiff’s Insured Premises. This coverage is identified as “Civil

Authority.” See Ex. 1, p. 10 of 61, Section I.A.5(i).

          22.   The reasonable expectation of Plaintiff was that the Business Income, Extra

Expense, and Civil Authority coverage contained in the Policy provided coverage when a

pandemic and/or a civil authority forced closure of its business.

          23.   The Policy does not exclude the losses suffered by Plaintiff, and thereby the

Policy does provide coverage for the losses incurred by Plaintiff.

          24.   Plaintiff suffered direct physical loss or damage within the definition of the

Policy.

          25.   Plaintiff’s loss of use of the Insured Premises, as well as mitigation efforts at the

Insured Premises, constitutes physical loss or damage.

          26.   The virus and bacterium exclusion contained in the Policy does not apply because

Plaintiff’s losses were not directly caused by a virus, bacterium or other microorganism.

          27.   Instead, Plaintiff’s losses were caused by a pandemic and the civil authority

orders issued by Pennsylvania Governor Tom Wolf and the City of Philadelphia to mitigate the

spread of COVID-19.




                                                  4
         Case 1:20-cv-11169-DJC Document 14 Filed 09/02/20 Page 5 of 15



B.     Coronavirus Pandemic And Losses Incurred By Plaintiff

       28.     COVID-19 is a highly contagious airborne virus which rapidly spread across the

world, including the United States.

       29.     COVID-19 was declared a pandemic by the World Health Organization on

January 20, 2020.

       30.     On March 6, 2020, Pennsylvania Governor Tom Wolf issued a Proclamation of

Disaster Emergency as a result of COVID-19.

       31.     On March 16, 2020, Governor Wolf announced that Pennsylvania was imposing

mitigation efforts to curtail the spread of COVID-19 uniformly across the Commonwealth, and

called upon non-essential businesses to close.

       32.     On March 16, 2020, an Emergency Order was issued by the Office of the Mayor

and Department of Public Health of the City of Philadelphia ordering the closure of all non-

essential businesses.

       33.     On March 19, 2020, Governor Wolf issued an Order requiring all non-life

sustaining businesses in Pennsylvania to cease operations and close all physical locations.

       34.     On March 23, 2020, Governor Wolf issued a Stay-at-Home Order for residents of

Philadelphia County, among several other counties.

       35.     On April 1, 2020, Governor Wolf extended the Stay-At-Home Order to the entire

Commonwealth of Pennsylvania.

       36.     On May 22, 2020, Governor Wolf announced the state’s plan to reopen counties

within the Commonwealth.

       37.     On July 15, 2020, due to an increase in COVID-19 cases, Governor Wolf issued

an Order Directing Targeted Mitigation Measures, which mandated that all businesses are



                                                 5
           Case 1:20-cv-11169-DJC Document 14 Filed 09/02/20 Page 6 of 15



required to conduct their operations remotely, “[u]nless not possible.” The Order remains in

effect.

          38.     As of September 1, 2020, there were 33,909 cases of COVID-19 cases in

Philadelphia, and 1,751 deaths, and there was a “high risk of community transmission” in

Philadelphia1.

          39.     Plaintiff provides treatment and services to developmentally delayed children and

their families.

          40.     The treatment Plaintiff provides includes physical therapy, speech therapy,

occupational therapy, and specialized instruction.

          41.     Plaintiff’s services are provided at the Insured Premises, and in children’s homes

throughout the City of Philadelphia.

          42.     The Insured Premises includes a therapy center for children and an indoor

playground.

          43.     As a result of Civil Authority Orders, and the ongoing pandemic, Plaintiff’s

Insured Premises closed on or about March 16, 2020.

          44.     Since on or about March 16, 2020, while the Insured Premises remained closed,

Plaintiff has provided tele-services for families that have opted in to receive the services.

          45.     Plaintiff started reopening its Premises during the week of August 17, 2020.

          46.     As a result of Civil Authority Orders, Plaintiff has been forced to make material

alterations to the Premises, including rearranging furniture, installing plexiglass or other

makeshift barriers, and affixing physical signs and markers around the Premises.




1
 https://www.phila.gov/programs/coronavirus-disease-2019-covid-19/updates/ (Accessed on September
1, 2020).

                                                   6
         Case 1:20-cv-11169-DJC Document 14 Filed 09/02/20 Page 7 of 15



       47.     As a direct result of the Civil Authority Orders, which mandated closure of the

Plaintiff’s Premises, the Premises incurred direct physical loss and damage.

       48.     The Civil Authority Orders, alone, constitute a covered cause of loss within the

meaning of the Policy.

       49.     In addition, mitigation efforts and alterations to the Insured Premises caused

direct physical loss and damage.

       50.     Alternatively, and to the extent the Civil Authority Orders do not constitute a

covered cause of loss within the meaning of the Policy, the COVID-19 pandemic and the

ubiquitous nature of the COVID-19 virus caused a direct physical loss of or damage to Plaintiff’s

Insured Premises, by rendering it unusable for its intended purpose.

       51.     Specifically, the highly contagious nature of COVID-19, particularly when people

gather inside a building or other closed space for extended periods of time, precludes any

meaningful use of the Insured Premises.

       52.     Further, and as an additional basis for coverage under the Policy, the ubiquitous

nature of the COVID-19 virus, has caused direct physical loss of or damage to property other

than Plaintiff’s Covered Property, and such loss or damage resulted in an action by civil

authority prohibiting access to Plaintiff’s Covered Property, within the meaning of the Policy.

       53.     Given the nature of Plaintiff’s business, Plaintiff and its Insured Premises were

physically impacted by the Civil Authority Orders, the actual COVID-19 contamination and/or

the probability of COVID19 contamination, and mitigation efforts, including, but not limited to

alterations that have and/or will be completed at the Insured Premises.

       54.     As a result of the pandemic and resulting Civil Authority Orders, Plaintiff

suffered business income losses which are covered by the Ohio Policy.



                                                7
           Case 1:20-cv-11169-DJC Document 14 Filed 09/02/20 Page 8 of 15



          55.   Plaintiff faithfully paid premiums to Ohio for coverage to ensure the survival of

the business due to the business closure caused by a pandemic and/or ordered by the Civil

Authority.

          56.   It was Plaintiff’s reasonable expectation that if a pandemic occurred and/or if civil

authorities forced a full or partial closure of Plaintiff’s business, the loss of income would be

covered under the Policy.

          57.   As a result of the pandemic and Civil Authority orders, Plaintiff incurred, and

continues to incur, a substantial loss of business income and additional expenses covered under

the Ohio Policy.

          58.   On or about May 20, 2020, Plaintiff submitted a notice of loss to Ohio claiming a

business income loss.

          59.   On or about May 22, 2020, Ohio sent Plaintiff a letter denying coverage under the

Policy.


C.        The Virus Exclusion Does Not Apply


          60.   The Policy contains a coverage exclusion for “loss or damage caused by or

resulting from any virus, bacterium or other microorganism” (Form CP 01 40 07 06) (the “Virus

Exclusion”).

          61.   The Virus Exclusion does not preclude coverage for Plaintiff’s claim under the

Policy.

          62.   To the extent that the Civil Authority Orders, in and of themselves, caused and/or

constitute direct physical loss of or damage to Plaintiff’s Property, the Virus Exclusion simply

does not apply.



                                                  8
         Case 1:20-cv-11169-DJC Document 14 Filed 09/02/20 Page 9 of 15



       63.     Furthermore, to the extent that the coverage under the Policy derives from direct

physical loss or damage caused by the COVID-19 virus, Ohio should be estopped from enforcing

the Virus Exclusion, on principles of regulatory estoppel, as well as general public policy.

       64.     Upon information and belief, in 2006, two insurance industry trade groups,

Insurance Services Office, Inc. (“ISO”) and the American Association of Insurance Services

(“AAIS”), represented hundreds of insurers in a national effort to seek approval from state

insurance regulators for the adoption of the Virus Exclusion.

       65.     Upon information and belief, in their filings with the various state regulators

(including in Pennsylvania, where Plaintiff resides and purchased the Policy), on behalf of the

insurers, ISO and AAIS represented that the adoption of the Virus Exclusion was only meant to

“clarify” that coverage for “disease-causing agents” has never been in effect, and was never

intended to be included, in the property policies.

       66.     Specifically, in its “ISO Circular” dated July 6, 2006 and entitled “New

Endorsements Filed to Address Exclusion of Loss Due to Virus or Bacteria,” ISO represented to

the state regulatory bodies that:

               While property policies have not been a source of recovery for losses involving
               contamination by disease-causing agents, the specter of pandemic or hitherto
               unorthodox transmission of infectious material raises the concern that insurers
               employing such policies may face claims in which there are efforts to expand
               coverage to create sources of recovery for such losses, contrary to policy intent.

       67.     Similarly, AAIS, in its “Filing Memorandum” in support of the Virus Exclusion,

represented:

               Property policies have not been, nor were they intended to be, a source of
               recovery for loss, cost or expense caused by disease-causing agents. With the
               possibility of a pandemic, there is concern that claims may result in efforts to
               expand coverage to create recovery for loss where no coverage was originally
               intended . . .



                                                 9
        Case 1:20-cv-11169-DJC Document 14 Filed 09/02/20 Page 10 of 15



               This endorsement clarifies that loss, cost, or expense caused by, resulting from, or
               relating to any virus, bacterium, or other microorganism that causes disease,
               illness, or physical distress or that is capable of causing disease, illness, or
               physical distress is excluded . . .

       68.     Upon information and belief, the foregoing representations made by the insurance

industry were false.

       69.     By 2006, the time of the state applications to approve the Virus Exclusion, courts

had repeatedly found that property insurance policies covered claims involving disease-causing

agents, and had held on numerous occasions that any condition making it impossible to use

property for its intended use constituted “physical loss or damage to such property.”

       70.     For example, in Motorists Mutual Insurance Co. v. Hardinger, 131 F. App’x 823

(3d Cir. 2005), the United States Court of Appeals for the Third Circuit held that a genuine issue

of fact existed as to whether the presence of E-Coli at the covered property impacted its

functionality, or made the property otherwise useless or uninhabitable, sufficient to establish a

physical loss or damage to the property.

       71.     The holding in Motorists Mutual Insurance Co. v. Hardinger, completely belies

the statement made by the insurance industry to the state regulators that “property policies have

not been a source of recovery for losses involving contamination by disease-causing agents . . . .”

       72.     Upon information and belief, the foregoing assertions by the insurance industry,

made to obtain regulatory approval of the Virus Exclusion, were misrepresentations and for this

reason, among other public policy concerns, insurers should now be estopped from enforcing the

Virus Exclusion to avoid coverage of claims related to the COVID-19 pandemic.

       73.     Upon information and belief, securing approval for the adoption of the Virus

Exclusion by misrepresenting to the state regulators that the Virus Exclusion would not change




                                                10
          Case 1:20-cv-11169-DJC Document 14 Filed 09/02/20 Page 11 of 15



the scope of coverage, the insurance industry effectively narrowed the scope of the insuring

agreement without a commensurate reduction in premiums charged.

          74.   Under the doctrine of regulatory estoppel, the Court should not permit the

insurance industry to benefit from this type of duplicitous conduct before the state regulators.


                                         COUNT I
                                    DECLARATORY RELIEF

          75.   Plaintiff incorporates by reference each paragraph of this Complaint as if fully set

forth herein.

          76.   Under 28 U.S.C. §§2201 and 2202, this Court has jurisdiction to declare the rights

and other legal relations of the parties in dispute.

          77.   Plaintiff’s Policy is an insurance contract under which Ohio was paid premiums in

exchange for promises to pay losses for claims covered by the Policy.

          78.   A justiciable controversy exists between Plaintiff and Ohio about whether the

Policy provides coverage for Plaintiff’s losses.

          79.   In the Policy, Ohio promised to pay for losses of business income sustained as a

result of perils not excluded under the Policy.

          80.   Plaintiff suffered losses of business income due to direct physical loss and/or

physical damage at the Insured Premises.

          81.   These losses triggered Business Income, Extra Expense, and Civil Authority

coverage under the Policy, and additional coverages applicable to the losses claimed in this

action.

          82.   No exclusion to coverage, including the Virus Exclusion, applies.

          83.   Plaintiff has complied with all applicable provisions of its Policy, including

payment of premiums.

                                                   11
         Case 1:20-cv-11169-DJC Document 14 Filed 09/02/20 Page 12 of 15



        84.     Ohio, without justification, disputes that the Policy provides coverage for

Plaintiff’s losses.

        85.     Plaintiff seeks a Declaratory Judgment (a) that its Policy provides Business

Income, Extra Expense, and Civil Authority coverage because of losses attributable to the

pandemic and civil authority actions; (b) that Ohio is obligated to pay for the full amount of

Plaintiff’s losses; and (c) that no exclusion in the Policy applies to bar, reduce or limit coverage

for Plaintiff’s claimed losses.

        86.     An actual controversy exists between Plaintiff and Ohio, as to the rights, duties,

responsibilities and obligations of Ohio, in that Ohio disputes and denies that the Policy provides

coverage for Plaintiff’s losses.

        87.     Plaintiff’s interest in the Ohio Policy and declaratory relief is direct, substantial,

quantifiable, and immediate.

        88.     Declaratory Judgement is appropriate in the manner requested herein by Plaintiff.

                                        COUNT II
                                   BREACH OF CONTRACT

        89.     Plaintiff incorporates by reference each paragraph of this Complaint as if fully set

forth herein.

        90.     Plaintiff’s Policy is an insurance contract under which Ohio was paid premiums in

exchange for promises to pay losses for claims covered by the Policy.

        91.     The Policy includes coverage for Business Income, Extra Expense, Civil

Authority and additional coverages applicable to the losses claimed in this action.

        92.     Plaintiff is entitled to recover all losses caused by the COVID-19 pandemic and/or

civil authority orders.




                                                  12
          Case 1:20-cv-11169-DJC Document 14 Filed 09/02/20 Page 13 of 15



          93.    Ohio was advised of Plaintiff’s claims and demand for coverage under the Ohio

Policy.

          94.    Plaintiff complied with all requirements of the Policy.

          95.    Ohio breached the terms and provisions of Policy by denying the claims of

Plaintiff for all losses caused the pandemic and the civil authority orders.

          96.    The breach of the indemnification obligations under the Ohio Policy by Ohio has

caused Plaintiff to suffer substantial loss and harm in excess of $75,000.

          97.    Ohio is required to pay Plaintiff all covered losses caused by COVID-19 and civil

authority orders including Business Income, Extra Expense, Civil Authority, and other coverages

under the Ohio Policy.


                                     REQUEST FOR RELIEF

          Plaintiff Kutest Kids Early Intervention Co. requests that the Court enter judgment in its

favor and against Defendant Ohio Security Insurance Company, as follows:

          A. As to Count I, a declaration that:

                    i.   All Business Income, Extra Expense, and Civil Authority losses and

                         expenses incurred and sustained based on the facts and circumstances set

                         forth above are insured and covered under Plaintiff’s Policy;

                   ii.   Defendant is obligated to pay for the full amount of the Business Income,

                         Extra Expense, and Civil Authority losses and expenses sustained and

                         incurred, and to be sustained and incurred, based on the facts and

                         circumstances set forth above; and,

                  iii.   No exclusion to coverage, including the Virus Exclusion, applies.




                                                  13
        Case 1:20-cv-11169-DJC Document 14 Filed 09/02/20 Page 14 of 15



       B. As to Count II, a Judgment awarding monetary damages for breach of contract in an

amount to be determined at trial.

       C. An order requiring Defendant Ohio Security Insurance Company to pay both pre-and

post-judgment interest on any amounts awarded;

       D. An award of costs and attorneys’ fees; and

       E. Such other or further relief as may be appropriate.

                                 DEMAND FOR JURY TRIAL

       The Plaintiff hereby demands at trial by jury as to all issues so triable.

Dated: September 2, 2020

                                        ZILBERBERG EINHORN KARPEL, P.C.
                                        Attorneys for the Plaintiff

                                             /s/ Samuel Karpel
                                        By: ____________________________
                                             Samuel Karpel (BBO#: 668404)
                                             66 Split Rock Road
                                             Syosset, New York 11791
                                             Telephone (718) 249-2202
                                             Facsimile (718) 256-7900
                                             skarpel@zeklawfirm.com




                                                 14
        Case 1:20-cv-11169-DJC Document 14 Filed 09/02/20 Page 15 of 15



                                CERTIFICATE OF SERVICE

       I, Samuel Karpel, hereby certify that on this day, I electronically filed the within

document with the Clerk of the Court using the CM/ECF system that will send notification of such

filing(s) to all counsel of record. The document is available for viewing and downloading through

the ECF system.

Dated: September 2, 2020                            /s/ Samuel Karpel
                                                    Samuel Karpel




                                               15
